     Case 1:18-cr-00364-PGG Document 433
                                     432 Filed 01/19/21
                                               01/18/21 Page 1 of 1




                                           January 18, 2021

                                         Memo Endorsed: The VOSR proceeding scheduled
The Honorable Paul G. Gardephe           for January 21, 2021 is adjourned to May 14, 2021 at
United States District Judge             10:00 a.m.
Southern District of New York
40 Centre Street
New York, NY 10007

              Re: United States v. Kevin Whidbee
                    18 CR 364 (PGG)

Dear Judge Gardephe:                                     Dated: January 19, 2021

        Mr. Whidbee’s VOSR proceeding is scheduled for January 21, 2021. By this
letter application, I seek an adjournment of 30 days, to a date convenient to the Court
after April 15, 2021.

        The New York state criminal case against Mr. Whidbee had been scheduled
for arraignment on January 15, 2021. Mr. Whidbee arrived at the Courthouse, which
was closed; we later checked the docket and learned that it had been administratively
adjourned to April 15, 2021.

       Given the pendency of the underlying criminal action, it is my request that the
Court forbear from holding any proceeding on the violation specification, and instead
continue the matter until such time as the state criminal matter is resolved. I will
provide an update of the status of the NYS matter immediately upon its conclusion.


                                           Sincerely,



                                           David Wikstrom
